Filed 4/26/21 In re A.O. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re A.O., a Person Coming Under the
    Juvenile Court Law.

    STANISLAUS COUNTY COMMUNITY                                                           F081870
    SERVICES AGENCY,
                                                                        (Super. Ct. No. JVDP-20-000042)
           Plaintiff and Respondent,

                    v.                                                                 OPINION
    CRYSTAL D.,

           Defendant and Appellant.


                                                   THE COURT*
         APPEAL from an order of the Superior Court of Stanislaus County. Gloria F.
Rhynes, Judge. (Retired Judge of the Alameda Sup. Ct. assigned by the Chief Justice
pursuant to article VI, § 6 of the Cal. Const.)
         Siena Kautz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Thomas E. Boze, County Counsel, and Sophia Ahmad, Deputy County Counsel,
for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Smith, Acting P.J., Meehan, J. and De Santos, J.
        In this juvenile dependency case, Crystal D., mother of A.O.,1 appeals the juvenile
court’s order made at the six-month status review hearing, asserting the court’s finding
that reasonable services were provided to her was not supported by sufficient evidence
(Welf. & Inst. Code,2 § 366.21, subd. (e)(8)). Finding no error, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
        On February 24, 2020, the Stanislaus County Community Services Agency
(agency) filed a juvenile dependency petition on behalf of then 12-year-old A.O. alleging
he came within the juvenile court’s jurisdiction under section 300, subdivisions (b)(1)
(failure to protect) because of acts by mother and A.O.’s father, E.O.,3 (c) (serious
emotional abuse) because of acts by mother, and (d) (sexual abuse) because of acts by
mother. At the time the petition was filed, A.O. was staying with a friend because father,
who had been A.O.’s primary caregiver, was homeless and abusing substances. Mother
was a noncustodial parent who had not had contact with A.O. in approximately four years
because there was a restraining order in place protecting A.O. from mother. The
jurisdictional allegations pertaining to mother were based on several previous reports of
physical and sexual abuse of A.O. and A.O.’s siblings predating the restraining order.
        On February 28, 2020, the social worker attempted to contact mother’s county of
residence, Butte County, to inquire about services to which mother could be referred. On
March 3, 2020, the social worker obtained information for Counseling Solutions, a
facility that provided parenting education and counseling services and for Dawn Horwitz-
Person, a clinician who provided sex offender counseling. Later that day, the social

1     The reports list A.O.’s gender as female but indicate A.O. prefers “he/him”
pronouns. Respecting A.O.’s preference, we refer to A.O. using the he/him pronouns
throughout this opinion.
2       All further undesignated statutory references are to the Welfare and Institutions
Code.
3     Father is not a party to this appeal, so we focus on the facts pertaining to mother
and her appeal.


                                             2.
worker contacted Counseling Solutions and learned that mother would begin with
parenting classes, and individual counseling would begin at a later time. The social
worker contacted Horwitz-Person and advised her that mother had expressed she did not
want to participate in sex offender classes. Horwitz-Person recommended mother
complete an assessment so it could be determined whether mother would benefit more
from individual counseling or group classes. The social worker completed contracts for
Counseling Services and Horwitz-Person. The social worker sent mother’s referral for
Counseling Solutions on March 5, 2020. Mother began engaging in services with
Counseling Solutions but did not participate in the sex offender assessment or related
services as she was denying any sexual abuse occurred.
      On April 2, 2020, the juvenile court found all allegations in the petition true,
adjudged A.O. a dependent of the court, and ordered that mother be provided with family
reunification services.4 Mother’s case plan included individual counseling services at
Counseling Solutions or another program approved by the social worker, family
counseling between mother and A.O. at Sierra Vista Child Family Services (in Stanislaus
County) or another program approved by the social worker, and completion of an
assessment for sex offender services with Horwitz-Person and to follow any
recommendations resulting from the assessment. The case plan also included completion
of a parenting education program at Counseling Solutions or another program approved
by the social worker. Finally, mother was to participate in random drug testing.



4       In In re A.O. (Feb. 5, 2021, F081051 [nonpub. opn.]), mother appealed the court’s
jurisdictional and dispositional findings and orders. She contended the juvenile court’s
findings of the jurisdictional allegations that pertained to her were true were not
supported by sufficient evidence and the court erred by “removing” A.O. from her
custody under section 361, subdivision (c)(1) rather than analyzing whether A.O.’s
placement with mother was detrimental under the analysis for noncustodial parents under
section 361, subdivision (a). This court affirmed the court’s jurisdictional and
dispositional findings and orders.


                                            3.
       The social worker’s six-month status review report dated September 3, 2020,
recommended that A.O. continue as a dependent of the juvenile court and mother’s
reunification services be continued. In the report, the social worker explained that
mother’s program at Counseling Services “requires that the parents complete 16 weeks of
parenting classes and 4 weeks of group before they begin individual sessions.” At the
time the six-month status review report was written, mother had completed her 16 weeks
of parenting classes and was scheduled to begin her group classes. In order to assist
mother in completing her individual counseling in a timely manner, the social worker
completed a referral to Sierra Vista for individual counseling via telehealth on August 31,
2020. The same day, the social worker also completed a referral for mother and A.O. for
family counseling through Sierra Vista via telehealth.
       The report indicated that mother had made no progress in her sex offender
services; she continued to deny ever sexually abusing A.O. and resisted services. On
August 6, 2020, mother agreed to complete the assessment, but because Horwitz-Person’s
wait list was long at that time, the social worker completed a referral to another facility,
Parents United, for mother to complete the assessment via telehealth.
       Mother visited A.O. consistently, and their visits went well. The social worker
noted that mother had “played a key role in [A.O.] remaining in placement” and is able to
calm A.O. down when he becomes upset.
       At the six-month review hearing on October 13, 2020, mother objected to the
court making a finding that reasonable services had been provided. Mother’s counsel
submitted an offer of proof that mother would testify her first individual counseling
session at Sierra Vista had occurred the day before the hearing and her Parents United sex
offender assessment was scheduled for October 15, 2020, but had to be rescheduled to
October 26, 2020, due to mother having transportation issues. Mother’s counsel argued
that mother should have been receiving individual counseling since the beginning of the
reunification period, as it should have been ensured mother would receive services in the

                                              4.
same manner as they would be offered in Stanislaus County “so that this mother would
not be prejudiced simply for living out of county.” Mother’s counsel went on to argue
that though it was typical protocol for family counseling not to begin until after
individual counseling has been started and some progress has been made, mother’s
services were unreasonable because she did not have the option of starting family
counseling during the review period.
       County counsel explained that Counseling Solutions required mother to complete
her services in a certain order, but because mother was making good progress in her
parenting classes and other services at Counseling Solutions, the social worker thought
“outside of the box” by deciding that mother could start individual counseling via
telehealth at Sierra Vista in Stanislaus County to “expedite” the process. The telehealth
option was only recently available because of the COVID-19 pandemic. County counsel
argued the referral to Counseling Solutions was made “in good faith” so mother could
receive services in her county of residence, and the structure of the services at Counseling
Solutions is how “they do the services in [Butte County].”
       A.O.’s counsel stated that A.O. “does genuinely want to reunify” but otherwise
deferred to counsel for the agency and mother as to whether reasonable services were
offered.
       In ruling, the juvenile court noted the services at Counseling Solutions were “not
necessarily in the same order that it would have been offered [in Stanislaus County],” but
the social worker “clearly felt like the Butte County assessment that was being done in
Counseling Solutions, at least at first, was appropriate” and that only later it appeared
individual counseling could begin sooner. The court made a finding by clear and
convincing evidence reasonable services had been provided and continued mother’s
services.




                                             5.
                                       DISCUSSION
         “The ‘adequacy of reunification plans and the reasonableness of the [Agency’s]
efforts are judged according to the circumstances of each case.’ ” (In re M.F. (2019)
32 Cal.App.5th 1, 14 (M.F.).) Services are considered reasonable if the child welfare
agency has “ ‘identified the problems leading to the loss of custody, offered services
designed to remedy those problems, maintained reasonable contact with the parents
during the course of the service plan, and made reasonable efforts to assist the parents.’ ”
(In re Alvin R. (2003) 108 Cal.App.4th 962, 972.) “In almost all cases it will be true that
more services could have been provided more frequently and that the services provided
were imperfect. The standard is not whether the services provided were the best that
might be provided in an ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.)
         When a party challenges the finding that reasonable services were offered or
provided, we determine whether there is substantial evidence to support the court’s
finding by reviewing the evidence most favorably to the prevailing party and indulging in
all legitimate and reasonable inferences to uphold the court’s ruling. (In re Julie M.
(1999) 69 Cal.App.4th 41, 46.) We conduct our substantial evidence review bearing in
mind the required clear and convincing standard of proof. (T.J. v. Superior Court (2018)
21 Cal.App.5th 1229, 1239; see Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011‒
1012.)
         Mother contends the juvenile court’s finding was not supported by substantial
evidence because the agency learned in May 20205 that mother was not receiving


5      We note the jurisdiction/disposition report indicates it was known at the time the
referral was made to Counseling Solutions that mother would not receive individual
counseling until after completing other aspects of her case plan. At the six-month status
review hearing, however, the parties and the court appeared to operate from the
assumption that the social worker found out in May 2020 of the sequential nature of the
services. While the argument could be made that mother forfeited her argument by

                                             6.
individual counseling and did not refer mother to individual and family counseling at
another facility until the end of August 2020. Mother contends this constituted a three
and one-half month delay that was unreasonable and therefore merits an extension of the
period mother is to receive services.6
       To support her argument, mother contends her case is analogous to M.F., supra,
32 Cal.App.5th 1. In M.F., the minor appealed the juvenile court’s order extending
services for the father at the 12-month review hearing, contending the court’s finding that
reasonable services were not offered was not supported by the evidence. (M.F., at pp. 7‒
8.) The appellate court rejected the minor’s argument and found substantial evidence
supported the juvenile court’s finding. In M.F., in order to help the father comply with
the therapy component of his case plan, the social worker had given a list of therapists to
the father. (Id. at pp. 15‒16.) The father called each of the therapists on the list more
than once and did not receive any return phone calls. (Id. at p. 16.) The social worker
did not respond to the two e-mails father’s attorney wrote to the social worker informing
him of the father’s difficulty in finding a therapist. (Ibid.) The social worker never
provided another list of therapists or attempted to call any therapists on the father’s
behalf. (Ibid.) The father did not receive therapy during the review period.
       M.F. is inapposite. The commonality on which mother wishes us to focus is that
the father there and mother here did not receive individual counseling services during the


failing to object to the services to be provided by Counseling Solutions at the time the
case plan was approved at the dispositional hearing and subsequently by failing to appeal
on the grounds the services contemplated in the case plan were unreasonable, because
there is conflicting evidence on the record of when the agency learned of the sequential
nature of the services and this argument was not raised by respondent, we consider the
merits of mother’s appeal.
6      Mother does not contend the sex offender services offered were unreasonable; she
concedes her resistance to participation in her sex offender assessment “may excuse the
[a]gency from the delay in providing [m]other that particular service.” Her appeal only
pertains to the individual and family counseling aspects.


                                              7.
review period. However, in the case of the father in M.F., the reason was because the
social worker failed to assist him despite his requests for help, and no therapy was ever
made available to him. Here, in contrast, mother did have access to individual
counseling; it was just to be provided after she completed other aspects of her case plan
rather than simultaneously with her other services.
       We do not find, as mother suggests, the mere fact that mother did not receive
individual counseling right away is dispositive of the issue of whether she received
reasonable services. Rather, we conclude that mother’s argument, properly framed, is
whether the requirements of Counseling Solutions that she complete components of her
case plan in a sequential order, rather than simultaneously, constituted reasonable
services under the circumstances of the case. We conclude at this juncture in the
proceedings they did.
       Mother points out based on Counseling Solutions’ requirements, mother would not
begin individual counseling until five months into the reunification period and would not
begin family counseling until the first six-month period had passed. This is not
dispositive. Mother cites no authority which supports an assertion that services must be
completed within six months. As the agency points out, 52-week domestic violence
programs are often ordered as aspects of case plans. As the juvenile court noted, the
social worker felt the services contemplated by Counseling Solutions were appropriate at
the outset of the case, and the social worker appeared to continue to hold that opinion
until she decided to make a referral to a Stanislaus County service provider based on the
circumstances of mother’s participation in her case plan. The social worker’s initial
assessment was reasonable. A.O. was 12 years old, and the case was not impinging on
any urgent time limits that would have been in place if A.O. was much younger. Further,
we can reasonably infer from the evidence the program at Counseling Solutions was
intentionally structured, not to deny a parent valuable services, but for the purpose of
allowing a parent to incrementally build on skills learned from the preceding component

                                             8.
in order to gain more benefit from each sequential service and eventually be ready to
engage in family counseling in a healthy and productive way. Based on the facts of the
present case, it appears such a structure would be beneficial for mother, and incidentally
A.O. Before the dependency proceedings commenced, mother had not had physical
custody of A.O. since approximately 2014, and there had been a restraining order in place
protecting A.O. from mother since approximately 2016. Additionally, A.O. had a history
of self-harm, which continued into the beginning of the dependency proceedings, and was
engaged in his own mental health counseling. Based on the nature of the jurisdictional
findings pertaining to mother, the recent years’ long estrangement between her and A.O.,
and A.O.’s fragile emotional state, it was reasonable to require mother to engage in
services in a manner that would thoroughly and adequately prepare her for family
counseling with A.O. The requirements of Counseling Solutions were reasonable given
the circumstances of the case.
       The fact that the social worker at some point referred mother to individual
counseling with another service provider does not raise the inference Counseling
Solutions’ methods were unreasonable. Rather, in making all inferences in favor of the
juvenile court’s finding, we consider county counsel’s representation that the referral was
meant to expediate the process because mother was making such good progress not
because the initial case plan was lacking.
       For the foregoing reasons, we find substantial evidence supports the juvenile
court’s finding that reasonable services were offered during this review period. We
commend mother for participating diligently in her services at Counseling Solutions and
encourage her to continue working on all aspects of her case plan. We are aware that in
the six-month status review report, the social worker listed mother having not begun her
individual counseling as evidence that A.O. would suffer detriment if he were to be
returned to mother; the report also correctly indicated this was due to “no fault” of
mother. We want to make clear this opinion is limited to the facts of this review period

                                             9.
based on the record before us at this moment in time and should not be construed to
preclude mother from later contending the manner in which the Counseling Solutions’
program is structured affected her ability to access reasonable services during future
review periods. This opinion is not intended in any way to stand for the proposition that
mother’s “failure” to participate in individual or family counseling during this review
period should be held against her or used as evidence of detriment in future proceedings.
                                     DISPOSITION
       The juvenile court’s October 13, 2020 findings and orders are affirmed.




                                            10.